Title: To James Madison from Sylvanus Bourne, 7 March 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 7 March 1806, Amsterdam. “I perceive with much pleasure by the public papers that our Country shews a just indignation at the conduct of the British Govt towards our flag—the memorial of the merchants of New york on this subject is truly intelligent & spirited & I have no doubt that firm measures on the part of our Govt will have the happy effect of supporting our rights without the painfull resort to arms. The moment is peculiarly Auspicious. GB must be [illegible]ted indeed to provoke new enemies in her present critical position with France. I therefore hope to see that fear may produce the effect which a sense of justice ought to have brought about & that a relaxation of her late System towards our flag will prevent a rupture & leave our Country in the more perfect enjoyment than here tofore of its Neutral Rights, but Should the reverse be the case I have no doubt they will be asserted & defended in a manner honorable to the name & Character of our nation. It has been of late thought that GB not being able to defend her present system towards the principles of neutra⟨ls⟩ either by a reference to the acknowledged rules of nations or the principles of natural right & justice between men & nations will resort to the system of a Close blockade of all her enemies ports as another means of coming at her proposed end & which will be very detrime⟨n⟩tal to the trade of our Country of which she is particularly jealous. Time will shew how far thes⟨e⟩ Conjectures may be founded—for my own part I cannot see how such a system can be pursued without an essential injury to the trade of her own Country which needs the circulation it find⟨s⟩ through ports of the Continent to keep it in activity, to national proffit.
                    “I shall be particularly gratefull to you for a few words in reply to my Communications of last Summer as the knowledge of possessing your esteem & confidence will be precious to the afflicted mind of yr very respectful & ob Sert.”
                 